IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


ESTATE OF: ISABEL WILNER,                   : No. 390 MAL 2014
DECEASED                                    :
                                            :
                                            : Petition for Allowance of Appeal from the
                                            : Order of the Superior Court
                                            :
PETITION OF: LINDA BAKER                    :


                                        ORDER


PER CURIAM

       AND NOW, this 26th day of November, 2014, the Petition for Allowance of

Appeal is GRANTED. The issue is:

       Whether this Court should accept jurisdiction to determine if it should overrule
       the rigid application of the irrebutable “two witness” rule, particularly in cases
       where a disinterested scrivener, an officer of the [c]ourt, testifies credibly
       concerning the contents of the [w]ill and where[,] based on the overwhelming
       evidence in the case as determined by the trier of fact[,] application of the rule
       would create the very injustice that it was intended to avoid[.]
       Petitioner’s Application for Leave to File a Reply to Answer to address her

standing in this matter is DENIED, as respondent waived the issue of petitioner’s

standing by failing to raise it in the Superior Court.    See Pa.R.A.P. 302(a); In re

Condemnation by Urban Redevelopment Authority of Pittsburgh, 913 A.2d 178, 181 n.6

(Pa. 2006) (noting standing in Pennsylvania is nonjurisdictional and therefore waivable

(citation omitted)).